Citation Nr: 0910771	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  03-15 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a bilateral hip 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1957 to March 1959.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The Board denied the Veteran's claims 
in January 2005, and the Veteran appealed to the Court of 
Appeals for Veterans Claims (Court). In a November 2006 
order, the Court vacated the Board's January 2005 decision 
and remanded the matters for readjudication.  In March 2007, 
the Board again denied the Veteran's claims, and in April 
2008, the Court vacated that part of the March 2007 decision 
that had denied service connection for the right shoulder, 
both hips, both knees, and both feet, and remanded the claims 
for additional development.  The claims are now again before 
the Board.


FINDINGS OF FACT

1. A chronic right shoulder disability did not manifest 
during active service; degenerative arthritis of the right 
shoulder did not manifest within one year of separation from 
active service; and a right shoulder disability is not 
otherwise related to the Veteran's active service.

2. Degenerative arthritis of the hips did not manifest during 
active service or within one year of separation from active 
service; and degenerative arthritis of the hips is not 
otherwise related to the Veteran's active service.

3. Degenerative arthritis of the knees did not manifest 
during active service or within one year of separation from 
active service; and degenerative arthritis of the knees is 
not otherwise related to the Veteran's active service.

4. Degenerative arthritis of the feet did not manifest during 
active service or within one year of separation from active 
service; and degenerative arthritis of the feet is not 
otherwise related to the Veteran's active service.


CONCLUSIONS OF LAW

1. A right shoulder disability was not incurred in or 
aggravated by service and degenerative arthritis of the right 
shoulder may not be presumed to have been incurred during 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2. Degenerative arthritis of the hips was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred during service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

3. Degenerative arthritis of the knees was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred during service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

4. Degenerative arthritis of the feet was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred during service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to establish service connection for 
right shoulder, bilateral hip, bilateral knee, and bilateral 
foot disabilities.  Service connection may be granted for 
disability due to disease or injury incurred in or aggravated 
by service. See 38 U.S.C.A. §§ 1110, 1131. 

Service connection connotes many factors, but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. This may be 
accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions. Each disabling condition shown by a 
Veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case. 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date. For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic." When 
the disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity. Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection. The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid. 38 C.F.R. § 3.303(d).

The evidence available for review in this case includes the 
Veteran's statements, as well as two additional lay 
statements, VA outpatient treatment records, and a September 
2008 VA examination report.  The Board notes that the 
Veteran's service treatment records were apparently destroyed 
in a 1973 fire at the National Personnel Records Center 
(NPRC). The Veteran was informed of the fact that his service 
treatment records were unavailable, and that alternative 
documents would be sought. The record reflects that the RO 
made numerous attempts to secure any records referable to the 
Veteran, but was unsuccessful.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule where 
applicable. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 
(1996).  The analysis below has been undertaken with this 
heightened duty in mind.

In an August 2000 statement, the Veteran indicated that he 
was sent to Korea in October 1957, and had many problems with 
his feet, legs, and knees. He stated that he made numerous 
visits to military doctors in Seoul. He indicated that he had 
"been able to make it" until some months back when his knee 
popped while he was taking a shower. He noted that he then 
visited a VA facility for treatment. He stated that he was a 
barber by trade and was greatly hampered by his knee and 
shoulder problems.

VA medical records first show diagnoses of degenerative 
arthritis and probable postural stress on the right neck and 
shoulder in October 2000, more than forty years following his 
discharge from active duty.

An August 2001 report of contact reflects that the veteran 
spoke to RO personnel and stated that he could not remember 
specific dates that he was treated for his claimed 
conditions. He was told that the RO would make one more 
attempt to search for records.

VA medical records first show a diagnosis of degenerative 
arthritis of the hips, knees, and feet in April 2002, also 
more than forty years following his discharge from active 
duty.

In a statement submitted in August 2002, the Veteran reported 
that he had problems with his lower extremities during 
service and that he was hospitalized for several weeks due to 
that symptomatology.

In other statements submitted in August 2002, a relative and 
an associate of the Veteran indicated that the Veteran had 
had problems with his knees and feet after active service. 
The relative stated that she had known the Veteran prior to 
service, and that he was healthy before he entered the 
service. She noted that after the Veteran's discharge he 
continued to have problems but managed to work. She stated 
that the problems became more noticeable as the years 
progressed. The associate noted that he had known the Veteran 
since their early school days and that he was healthy and 
active. He noted that since the Veteran's return from 
service, he very often moved slowly and carefully to avoid 
pain in his feet and knees.

The Veteran is competent to report symptoms, as he has done 
in this case, because this requires only personal knowledge, 
not medical expertise, as it comes to him through his senses. 
Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, as lay 
person, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues. 
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary. When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990) (holding that a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail).

Right Shoulder
Again, the first evidence of a diagnosis of degenerative 
arthritis and probable postural stress on the right shoulder 
was made in October 2000, more than 40 years after the 
Veteran's discharge from active service. While the Veteran 
has asserted that he has had a right shoulder disability 
since active service, he is not competent to state the date 
of onset or etiology of his right shoulder disability, nor is 
he competent to relate it to service. Espiritu, supra.  
However, lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation. 38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
The Board does not question the Veteran's competence to 
report right shoulder pain or other symptomology over a 
period of time.

In this case, however, the competent medical evidence does 
not relate the diagnosis of a right shoulder disability to 
active service. There is no record of a chronic disorder 
during service or within the first post-service year. There 
is no continuity of symptomatology after service noted in any 
medical records for more than forty years following service. 
Specifically, there is a lack of any documentation in the 
Veteran's post-service medical records that he complained of 
any right shoulder symptomatology since active service, was 
treated for right shoulder symptomatology prior to 2000, or 
was diagnosed as having a right shoulder disability prior to 
2000. As such, the evidence establishes a remote, post-
service onset of this claimed disability.

Also, the Veteran was afforded a VA examination in September 
2008.  The examiner had the benefit of a review of the 
Veteran's claims folder.  The Veteran reported to the 
examiner that his shoulder pain began in 1957 when part of 
his duties included moving 55-gallon drums of gasoline and 
oil.  The examiner noted that at present, the Veteran 
experienced pain when lifting his arm overhead.  Physical 
examination revealed no pain or tenderness to palpation, but 
range of motion limited due to pain.  The examiner diagnosed 
impingement syndrome of the right shoulder, but went on to 
state that it is speculative to attribute the current 
condition to service without service treatment records, 
despite the Veteran's notation of continuous symptoms of 
shoulder pain since service.

The evidence fails to demonstrate that the Veteran had a 
chronic right shoulder disorder during active service, right 
shoulder degenerative arthritis within one year of separation 
from active service, or that his right shoulder disorder is 
otherwise related to active service.  The Board does not 
doubt the credibility of the Veteran's statement that he has 
had right shoulder pain over the years.  There is, however, 
no evidence of treatment of the right shoulder in the first 
forty years following service, and no evidence that the 
currently diagnosed right shoulder impingement syndrome is 
causally connected to service.  Therefore, the Board 
concludes that a right shoulder disability was not incurred 
in or aggravated by service, and that arthritis may not be 
presumed to have been incurred in service.

Bilateral Disabilities of the Hips, Knees, and Feet
The first diagnosis of degenerative arthritis of the hips, 
knees, and feet was made in April 2002, more than 43 years 
after the Veteran's active service. While the Veteran, a 
relative, and a friend have asserted that the Veteran has had 
symptomatology in the lower extremities since active service, 
they are not competent to state the date of onset or etiology 
of degenerative arthritis of the hips, knees, and feet, nor 
are they competent to relate it to service. Espiritu, supra.

The Board also notes that the competent medical evidence does 
not relate the diagnosis of degenerative arthritis of the 
hips, knees, and feet to active service. Although the 
Veteran's representative has argued that the various lay 
statements may be sufficient to establish service connection, 
the various lay statements of continuing symptoms do not 
establish the required nexus because a relationship between 
the present disability and the continuity of symptomatology 
demonstrated is not a relationship as to which a lay person's 
observation is competent. See Savage v. Gober, 10 Vet. App. 
488, 497 (1997).

The evidence supporting the Veteran's claim consists of his 
own assertion of in-service treatment for lower extremity 
symptomatology, statements made by the Veteran and others 
regarding lower extremity symptomatology since service, and 
the competent evidence showing that he currently has 
degenerative arthritis of the hips, knees, and feet. However, 
there is no record of a chronic disorder during service or 
within the first post-service year. There is no competent 
medical evidence relating the reported continuity of 
symptomatology after service to the current disability.  In 
fact, the September 2008 VA examiner specifically opined that 
the Veteran's current disabilities related to these weight-
bearing joints  "are related to aging, attrition, and 
obesity."  The examiner noted the Veteran's overweight 
status as well as his career on his feet as a barber, and 
stated that he would therefore "have increased stress and 
pain in all weight bearing joints."  The examiner gave no 
basis for an opinion that the Veteran's hip pain, 
degenerative joint disease of the knees, or bilateral chronic 
arch pains in the feet, are related to his period of active 
service.  This opinion was rendered taking into account the 
Veteran's report of continuing symptoms over the years since 
active service.  The Board does not dispute the Veteran's 
competence in reporting such symptoms, but must rely upon the 
competent medical professional's opinion of the current 
disability and its etiology.

There is a lack of any documentation in the Veteran's post-
service medical records that he complained of having had 
lower extremity symptomatology since active service, was 
treated for lower extremity symptomatology prior to 2002, or 
was diagnosed as having a lower extremity disability prior to 
2002, more than 43 years after active service.  In other 
words, the evidence shows that the Veteran did not have 
degenerative arthritis of the hips, knees, and feet during 
active service or within one year of separation from active 
service, and that his degenerative arthritis of the hips, 
knees, and feet is not otherwise related to active service. 
Therefore, the Board finds that degenerative arthritis of the 
hips, knees, and feet was not incurred in or aggravated by 
service, nor may it be presumed to have so been incurred.

The Board is aware that the Veteran's service treatment 
records are missing. However, there is no competent evidence 
of the claimed disabilities within one year of separation 
from service or within 40 years from separation from service. 
The Court has established that symptoms, not treatment, are 
the essence of continuity of symptomatology. However, in a 
merits context, the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity. Savage, supra. 
In this case, the evidence demonstrates a remote post-service 
onset of the Veteran's claimed disabilities. A significant 
period elapsed between the Veteran's discharge from service 
and his first identified treatment for any of his claimed 
disabilities. In fact, in an August 2000 statement, the 
Veteran reported that he had sought treatment only recently. 
The record is otherwise devoid of any indicia of disability 
until many years after the Veteran's discharge from active 
service. The Veteran has been provided with ample 
opportunities to identify or submit competent evidence 
showing diagnoses of his claimed disabilities or treatment 
therefore, and has also been made aware of the requirements 
for establishing service connection. However, he has not 
identified any evidence of treatment prior to 2000, and the 
Board concludes that the Veteran's assertions of continuity 
are completely unsupported by the record.  There is no reason 
to question the Veteran's belief that his pain throughout the 
years existed; however, there is no competent medical 
evidence showing that the currently diagnosed disabilities 
are related to any of the pain described by the Veteran over 
the course of many years.

Duties to Notify and Assist 
VA has a duty to notify and assist the Veteran in 
substantiating his claims for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Proper notice 
from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  38 C.F.R. § 3.159(b)(1). 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the December 2003 and July 2008 letters to the Veteran 
satisfy the requirements of 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); and Dingess. Any defect with respect to the 
timing of the notice requirement was harmless error. The 
Veteran was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran in substantiating 
his claims under 38 C.F.R. § 3.159(c), (d) (2007). Here, the 
Veteran's and other's lay statements, and the Veteran's post-
service VA treatment records have been associated with the 
claims folder. The Veteran was afforded a VA examination and 
the September 2008 report is of record.  The Board notes that 
the Veteran's service treatment records were not available 
for review.  A letter dated in August 2000 informed the 
Veteran that the National Personnel Records Center (NPRC) had 
experienced a fire in July 1973, and that his records had 
likely been destroyed. He was asked to complete additional 
forms so that the RO could request any available information 
pertaining to the Veteran's claim from the service 
department.  A December 2003 letter informed the Veteran that 
efforts to obtain service treatment records from the service 
department had been unsuccessful, and asked him to submit any 
copies he might have. He was also asked for the name and 
location of any military or VA facility at which he had 
received treatment. 

The Veteran has not notified VA of any additional available 
relevant records with regard to his claims. VA has done 
everything reasonably possible to assist the veteran. A 
remand for further development of this claim would serve no 
useful purpose. VA has satisfied its duty to assist the 
Veteran and further development is not warranted.


ORDER

Service connection for a right shoulder disability is denied.

Service connection for a bilateral hip disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral foot disability is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


